DISMISS and Opinion Filed February 27, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01352-CV

                     CHESTER CARR II AND ALL OCCUPANTS
              OF 1163 SOPHIA STREET, ALLEN, TEXAS 75013, Appellants
                                      V.
                      JP MORGAN CHASE BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-00510-2013

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the

appeal should be dismissed for want of prosecution. Appellants did not file a response to

appellee’s motion.

       In a letter dated December 31, 2013, the Court informed appellants that they had received

notice from the Collin County Clerk that the clerk’s record had not been filed because they had

not paid or made arrangements to pay the fee. We instructed appellants to file, within ten days,

either written verification that appellants have paid or made arrangements to pay the clerk’s fee

or written documentation that they have been found to be entitled to proceed without advance

payment of costs. We cautioned appellants that if we did not receive the required documentation

within the time specified the Court might dismiss the appeal. See TEX. R. APP. P. 37.3(b).
       As of today’s date, appellants have not responded to our request for documentation

regarding payment for the clerk’s record. Accordingly, we grant appellee’s motion and dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b) & 42.3(b).




                                                    /Carolyn Wright/
1313532F.P05                                        CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CHESTER CARR II AND ALL                           On Appeal from the County Court at
OCCUPANTS OF 1163 SOPHIA STREET,                  Law No. 2, Collin County, Texas.
ALLEN, TEXAS 75013, Appellants                    Trial Court Cause No. 002-00510-2013.
                                                  Opinion delivered by Chief Justice Wright.
No. 05-13-01352-CV       V.                       Justices Lang-Miers and Brown,
                                                  participating.
JP MORGAN CHASE BANK, N.A.,
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, JP MORGAN CHASE BANK, N.A., recover its costs of
this appeal from appellants, CHESTER CARR II AND ALL OCCUPANTS OF 1163 SOPHIA
STREET, ALLEN, TEXAS 75013.


Judgment entered February 27, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–